Citation Nr: 0913573	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-06 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2. Entitlement to service connection for major depressive 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1992 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and October 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Anchorage, Alaska.  It was 
previously before the Board in an August 2006 remand for 
additional development. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's currently diagnosed major depressive disorder 
is not shown to be etiologically related to his period of 
active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
major depressive disorder have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. 
§ 3.159(b)(1).  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised.  These revisions are effective as of May 30, 2008.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.

The RO sent the Veteran notification letters, dated November 
2003, September 2005, and August 2006, that contained 
information in accordance with 38 C.F.R. § 3.159 (2008). 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an August 2006 letter.  Thus, there was a timing error 
in notice.  Since increased disability ratings and earlier 
effective dates are downstream issues from service 
connection, additional notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims (Court) has also 
determined that the statutory scheme does not require another 
notice letter in a case where the Veteran was furnished 
proper notice with regard to the claim of service connection 
itself.  See Dingess, supra.  As such, the Board finds that 
the RO fulfilled its duty to notify.

The Board finds that the RO has made reasonable efforts to 
obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
service treatment records, VA treatment records, private 
medical records, and a September 2008 VA examination report.  
Also of record are various written statements provided by the 
Veteran, and by his representative on his behalf.  

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim.

II. Analysis

The Veteran contends his major depressive disorder is related 
to service.  The Board finds that the preponderance of the 
evidence is against the claim, and it is denied. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
The list of such diseases in 38 C.F.R. § 3.309(a) includes 
psychoses, but not anxiety or mood disorders, as enumerated 
in 38 C.F.R. § 4.130, Diagnostic Codes 9400-9413 and 9431- 
9435.  Major depressive disorder is considered a mood 
disorder, and the presumptive provisions are inapplicable.  
38 C.F.R. §§ 3.307, 3.309, 4.130, Diagnostic Code 9435. 

Service treatment records do not show any complaints, 
clinical findings, or other treatment regarding a major 
depressive disorder.  However, there are mental health 
references in the following service treatment records.  At 
the Veteran's June 1992 entrance examination, he reported 
seeing a psychologist in 1985 for family problems.  In an 
April 1998 medical history questionnaire, the Veteran stated 
that he did not know if he had depression or excessive worry.  
An annual physical from 1998 noted an adjustment disorder 
over turning 30 years old.  Lastly, in May 1998 treatment 
note, the Veteran was found to have a risk factor of stress 
from family problems that may necessitate counseling 
services.  

VA treatment records from October 2001 and February 2002 show 
that the Veteran reported depressive symptoms, but do not 
reflect a diagnosis of major depressive disorder.  The 
Veteran began regular VA treatment for depressive symptoms in 
2003 when his symptoms increased due to marital problems.  VA 
treatment notes during 2003 reflect a diagnosis of recurrent 
major depressive disorder.  The major depressive disorder 
diagnosis has been maintained by various VA treatment 
providers from 2003 to the present.  

A VA treatment provider wrote an April 2006 letter relating 
the Veteran's major depressive disorder diagnosis to his 
active duty service in support of the Veteran's attempt to 
gain full custody of his children.  The VA treatment provider 
did not provide an explanation for his conclusion that the 
Veteran's major depressive disorder is related to active duty 
service.  

The Veteran underwent a September 2008 VA PTSD examination.  
He reported experiencing depression and insomnia following 
his divorce in 2003.  Although he continued to take 
medication, the Veteran stopped seeking regular clinical 
treatment for his depressive symptoms in February 2008.  The 
examiner noted the Veteran's history and conducted a 
psychiatric examination.  He diagnosed recurrent major 
depressive disorder with mild symptoms.  After considering 
the record, he opined that major depressive disorder was less 
likely related to active duty service since the Veteran 
reported his symptoms initially occurred during his divorce 
in 2003.        

The record contains two differing opinions regarding the 
relationship between the Veteran's major depressive disorder 
and his active duty service.  The United States Court of 
Appeals for Veterans Claims (Court) has provided guidance for 
weighing medical evidence.  The Court has held, for example, 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  The probative value 
of the opinion may be reduced if the examiner fails to 
explain the basis for the opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  Further, an examination that does not take 
into account the records of prior medical treatment is 
neither thorough, nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence or based on 
an inaccurate factual premise.  Black, supra.; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the medical opinions in this case must be determined 
by the quality of the evidence.

The Board finds that the probative medical evidence supports 
a finding that the Veteran's major depressive disorder is 
less likely related to active duty service for the following 
reasons.  The April 2006 letter by a VA treatment provider is 
the only evidence suggesting that the Veteran's major 
depressive disorder is related to active duty service.  The 
VA treatment provider did not cite any service treatment 
records, nor provided a rationale explaining why the major 
depressive disorder is related to events during active duty 
service, rather than post-service events.  Sklar, supra.  In 
contrast, the psychologist conducting the September 2008 VA 
PTSD examination reviewed the entire claims file.  Bloom, 
surpa.  After considering the record, he concluded that it is 
less likely the Veteran's major depressive disorder is 
related to active duty service.  He explained that the record 
showed the major depressive disorder symptoms began during 
the Veteran's post-service divorce, rather than during active 
duty service.  Id.  The Board finds the September 2008 VA 
PTSD examination report probative since it contains a clear 
opinion based on review of the entire record and the 
rationale for the opinion is consistent with the record.  
Bloom, supra.; Sklar, supra.  

The Board finds that the probative medical evidence shows 
that the Veteran's major depressive disorder is etiologically 
related to post-service events, rather than his active duty 
service.  Therefore, service connection for major depressive 
disorder is denied.  38 C.F.R. § 3.303.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for major depressive disorder is denied. 




REMAND

The Board remands the service connection claim for PTSD for 
compliance with the remand instructions contained in the June 
2006 Board remand.  

In the June 2006 Board remand, the Board instructed the 
RO/AMC to obtain historical reports and additional documents 
related to the 586th Engineering Company and its deployment 
to Haiti as part of Operation Restore Democracy during 
September and October 1994.  The current record does not show 
that the RO/AMC attempted to obtain these records.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the claim is remanded for the RO/AMC 
to attempt to obtain records of the 586th Engineering Company 
deployment to Haiti in September and October 1994.  If any 
obtained records verify the Veteran's reports of in-service 
stressors during his deployment in Haiti, the Veteran will be 
afforded a PTSD examination to determine if the Veteran 
currently has PTSD and whether it is related to a verified 
in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will request the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to research historical reports and 
other documents related to the 586th 
Engineering Company and its deployment to 
Haiti as part of Operation Restore 
Democracy for the period of September and 
October 1994.  

2. If, and only if, the JSRRC search 
results verify a reported stressor, the 
Veteran will be afforded a PTSD 
examination.  The examination report will 
reflect receipt and review of the claims 
file by the examiner.  The examiner will 
be asked to opine whether the Veteran 
current has PTSD, and if so, whether it is 
related to a verified stressor.  Any 
opinion must be stated in clear language 
and supported by a scientific rationale.  
If the examiner cannot provide an opinion 
without resort to speculation, he or she 
should state so.  

3.  After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO/AMC should review 
the record, to include all evidence 
received since the December 2008 
Supplemental Statement of the Case and 
readjudicate the service connection claim 
for PTSD.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


